                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as             )
        The Tofurky Company, and                        )
                                                        )
The Good Food Institute, Inc.,                          )
                                                        )
        Plaintiffs,                                     )
                                                        )
v.                                                      )       No. 2:18-cv-4173-FJG
                                                        )
Mark Richardson, in his official capacity as            )
Cole County Prosecuting Attorney and                    )
on behalf of all Missouri Prosecuting Attorneys,        )
                                                        )
        Defendant.                                      )

                                       JOINT MOTION TO STAY

        The Parties request this Court stay the scheduling order, ECF No. 29, as well as all

pending motions, while the parties finalize their tentative settlement agreement. As reported to

the Court, ECF No. 46, the parties reached a tentative settlement agreement at mediation, subject

to agreement on final language and approval of necessary officials. Additional time, however, is

needed to (1) exchange proposed language, and (2) get formal approval from all necessary

government officials as to the final agreed-upon language. Given the imminent settlement,

proceeding with the deadlines in the scheduling order would likely be a waste of resources.

Nevertheless, if the scheduling order is not stayed, the parties will have to continue preparing

this case for trial so that they are not prejudiced if the settlement is not finalized.

        WHEREFORE the parties move this Court for entry of an order staying the scheduling

order, ECF No. 29, as well as all pending motions and allowing such other relief as is

appropriate.




                                      1
          Case 2:18-cv-04173-FJG Document 47 Filed 02/14/19 Page 1 of 3
                               Respectfully submitted,

                               /s/ Anthony E. Rothert
                               Anthony E. Rothert, #44827
                               AMERICAN CIVIL LIBERTIES UNION OF
                                   MISSOURI FOUNDATION
                               906 Olive Street, Suite 1130
                               St. Louis, Missouri 63101
                               Telephone: (314) 652-3114
                               Facsimile: (314) 652-3112
                               trothert@aclu-mo.org

                               ATTORNEYS FOR PLAINTIFF

                               JOSHUA D. HAWLEY
                               Attorney General

                               /s/ Julie Marie Blake
                               Julie Marie Blake, #69643
                               Deputy Solicitor General
                               Peter A. Houser, #71278
                               Assistant Attorney General
                               P.O. Box 899
                               Jefferson City, MO 65102-0899
                               (573) 751-1800
                               (573) 751-0774 (fax)
                               Julie.Blake@ago.mo.gov
                               Peter.Houser@ago.mo.gov
                               Attorneys for State of Missouri




                            2
Case 2:18-cv-04173-FJG Document 47 Filed 02/14/19 Page 2 of 3
                                      Certificate of Service

       I certify that on February 14, 2019, a copy of the foregoing was electronically filed with

the Court using the CM/ECF system, which sent notification to counsel of record.

                                             /s/ Anthony E. Rothert




                                     3
         Case 2:18-cv-04173-FJG Document 47 Filed 02/14/19 Page 3 of 3
